Citation Nr: 9924409	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  95-12 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Esq.


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to March 
1979.  

This matter arises from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought.  The 
veteran filed a timely appeal.  Initially, the veteran's 
claim was decided on a new and material basis in light of a 
prior denial of his claim by the Board of Veterans' Appeals 
(Board) in July 1991.  However, during the course of his 
appeal, the RO found that new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection, and his claim was considered on the basis of all 
the evidence, both old and new.  The case has once again been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  The veteran has an acquired psychiatric disorder, 
alternately diagnosed as schizo-affective disorder, paranoid 
schizophrenia, and bipolar illness.  

2.  The veteran was discharged from service for an inability 
to adapt to "the framework of the Army," and other social 
and unspecified medical problems, to include bed wetting.  

3.  There is competent medical evidence of a nexus between 
the veteran's currently diagnosed acquired psychiatric 
disorder and his active service.  



CONCLUSION OF LAW

A psychiatric disorder, variously diagnosed as schizo-
affective disorder, paranoid schizophrenia, or bipolar 
illness was incurred in service.  38 U.S.C.A. § 38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
an acquired psychiatric disorder, variously diagnosed as 
paranoid schizophrenia, manic depression, and a bipolar 
disorder, among others.  In general, service connection may 
be granted for a disability resulting from a disease or 
injury incurred in or aggravated by active service.  See 
38 U.S.C.A. § 1131 (West 1991).  As a preliminary matter, the 
Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 48, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to the claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

The veteran's service medical records show that he was seen 
in August 1978 for what was characterized at the time as 
"situational stress, secondary to basic training."  The 
treatment note indicates that the veteran failed to qualify 
with the 
M-16 rifle because he claimed that the targets looked too 
much like people for him to shoot them.  The treatment note 
indicates that the veteran had been returned to full duty, 
and that no further counseling was needed at that time.  The 
service medical records also show that the veteran underwent 
a psychiatric evaluation in February 1979, but it appears 
that the report of this evaluation was misplaced and that all 
attempts at locating it have been unsuccessful.  The record 
also contains a statement from the veteran's commanding 
officer dated in February 1979, indicating that the veteran 
was being discharged from the Army because of an "inability 
to adapt to the framework of the U.S. Army," an inability to 
socially adjust to the Army standards, an inability to 
perform his duties, an immature attitude, and reports that he 
had wet his bed.  

Of particular relevance to the issue of service incurrence of 
an acquired psychiatric disorder, the veteran submitted a 
letter dated in August 1991 from Michael A. Morrison, 
L.P.C.C., from the Clermont Counseling Center.  Mr. Morrison 
stated that the veteran had "steadfastly maintained that the 
onset of his difficulties began a number of years before 
while serving in the army."  He indicated that while it was 
unclear when the veteran's emotional problems actually began, 
it was felt that his experiences in the service surely 
contributed to his difficulties, whether pre-existing or 
service related.  

The veteran submitted signed affidavits dated in May 1992 
from his mother and two sisters, stating that prior to 
entering service, the veteran did not behave in any abnormal 
manner, and that he had not undergone any psychiatric 
treatment.  They stated that following his active service, he 
became violent, irrational, unresponsive, and was verbally 
and physically abusive towards others, including his siblings 
mother, and spouse.  In addition, an affidavit dated in April 
1992 was received from the veteran's neighbor who stated that 
there was a "night and day" difference between the 
veteran's behavior prior to service and immediately upon 
returning home following his discharge.  She stated that he 
would go on "rampages" and would become quite wild in his 
behavior.  According to the neighbor, the veteran was unable 
to concentrate during verbal conversations, and over the next 
few years, his overall mental condition appeared to 
deteriorate.  An affidavit dated in September 1992 was 
received from the veteran's former employer in the early 
1980s at the "Snappy Tomato Pizza Restaurant" who stated 
that the veteran frequently exhibited bizarre behavior, made 
wild statements regarding his life, was unreliable and 
unpredictable as an employee, and was incapable of getting 
along with others.  He stated that the veteran was generally 
regarded as a "nut case."  

In addition, the veteran submitted several letters from his 
treating psychiatrist, Bernard De Silva, M.D.  In a letter 
dated in March 1995, Dr. De Silva wrote that he was then 
treating the veteran twice a month for paranoid 
schizophrenia.  He stated that based on his review of 
pertinent materials provided by the veteran's attorney and 
what he characterized at that time as his "lengthy 
treatment" of the veteran, the veteran's present mental 
condition first surfaced during his active duty.  Dr. De 
Silva also stated that the veteran should be entitled to 
service connection for his psychiatric status, and offered 
his opinion that the veteran was 100 percent disabled due to 
his psychiatric disorder.  In a letter dated in July 1996, 
Dr. De Silva stated that the veteran's reluctance to shoot 
targets that appeared like humans to him and his descriptions 
of delusions were consistent with his current diagnosis of 
paranoid schizophrenia.  In addition, he indicated that he 
could state with a reasonable degree of psychiatric certainty 
that the veteran's symptoms originated in service.  

An additional letter dated in March 1997 from Dr. De Silva 
stated that he had begun seeing the veteran in November 1994 
to the then present time.  He indicated that the tone of the 
statement regarding the reasons for the veteran's discharge, 
that he was "unable to adapt to the framework of the U.S. 
Army. . ." etc., strongly suggested that the veteran's 
emotional problems were the cause of his discharge.  Dr. De 
Silva went on to state that he believed that the problems 
described in the discharge document were actually symptoms of 
the veteran's paranoid schizophrenia.  

The veteran underwent a VA rating examination in May 1997 in 
which the examining psychologist determined that based upon 
his examination of the veteran and a review of his claims 
file, the veteran had a schizoaffective disorder.  In 
addition, he offered his opinion that it appeared that the 
eliciting events of the veteran's disturbances were his 
experiences during active service.  An examination report by 
a psychiatrist who did not review the veteran's claims file 
in conjunction with his examination noted the veteran's 
psychotic behavior and ideation in some detail.  Based upon 
his interview of the veteran, he concluded with diagnoses of 
Axis I post-traumatic stress disorder (PTSD), and paranoid 
schizophrenia versus a schizoaffective disorder.  The 
examiner later indicated that he based his diagnosis of PTSD 
primarily on the veteran's statements regarding his claim of 
having shot people while on duty as a guard to an Army 
missile site in Germany.  

In an addendum to the May 1997 examination report dated in 
August 1997, the examiner who had conducted the May 1997 
examination indicated that he had not had an opportunity to 
review the veteran's claims file, and that his earlier 
diagnosis of PTSD was erroneous.  He indicated that he could 
find no evidence that the veteran had actually engaged in 
hostilities with anyone, and that he would therefore like to 
void his earlier diagnosis of PTSD.  However, he stated that 
he "stood by" his earlier diagnosis of paranoid 
schizophrenia based on the other symptomatology he described.  
He stated that his review of the records revealed that the 
veteran did not actually seek treatment until approximately 
ten years following his discharge from service.  He stated 
that such would indicate that there was a considerable amount 
of time between his service and the development of symptoms 
which were so severe that inpatient psychiatric care was 
necessary.  On that basis, the examiner reasoned, the 
veteran's psychiatric disorder would not appear to be 
service-connected.  The examiner did state that the 
possibility existed that the veteran's pre-morbid condition 
existed during the time he was in service, and that the 
stress associated with the military could have been an 
aggravating factor.  However, the examiner indicated that 
there was no evidence that the veteran developed a psychosis 
at anytime during service or for a year afterward.  He 
further stated that he did not agree with Dr. De Silva's 
assessment that the veteran had a psychosis beginning in 
service, and that his report of lethal contact with other 
people including shooting at others may have been a product 
of the veteran's current mental state.  

A subsequent VA rating examination dated in March 1998 also 
includes a diagnosis of an Axis I schizo-affective disorder.  
He indicated that he experienced hallucinations, apparently 
auditory in nature, and that he was being treated with a 
variety of anti-psychotic medications.  The veteran was 
characterized as being oriented, but he was unable to perform 
simple calculations.  With respect to Dr. De Silva's 
assertions as to early manifestations of the veteran's 
psychosis in service, the examiner offered his opinion that 
such findings were "very, very difficult to substantiate."  
The examiner stated that the veteran's personality issues as 
well as his Axis I diagnoses could be interrelated, but that 
it was "incredibly difficult to determine that the veteran's 
schizo-affective disorder was the reason for his misconduct 
in service.  He further noted that the first instance of 
schizo-affective disorder occurred in October 1987 during 
which time the veteran was being treated as a psychiatric in-
patient.  In short, the examiner concluded that the veteran's 
pattern of misbehavior in service such as involvement in 
fights, failure to keep his uniform presentable, or failure 
to prepare his locker for inspections could just as easily 
have been caused by his abnormal personality traits.  

The Board has evaluated the foregoing, and finds that while 
there may be some serious doubt regarding the validity of Dr. 
De Silva's analysis regarding the issue of service incurrence 
of the veteran's acquired psychiatric disorder, the evidence 
is at least in equipoise.  Accordingly, resolving all benefit 
of the doubt in favor of the veteran, the Board finds that 
the evidence supports a grant of service connection for an 
acquired psychiatric disorder, variously diagnosed as schizo-
affective disorder, paranoid schizophrenia, and bipolar 
illness.  As noted, the veteran was discharged from service 
for what could arguably be characterized as emotional, 
psychiatric, or personality problems.  Unfortunately, a 
report of a February 1979 psychiatric evaluation could not be 
located.  

The Board recognizes that the veteran was not formally 
diagnosed with a psychosis until 1987, but his treating 
physician, Dr. De Silva, has submitted several letters 
stating that the veteran's acquired psychiatric disorder was 
incurred in service.  These assertions are supported by a 
rationale based upon his treatment of the veteran, affidavits 
submitted by his associates and immediate family, and 
material contained within the claims file itself.  The Board 
further recognizes that two VA examining physicians in August 
1997 and in March 1998 have offered opinions that cast doubt 
on Dr. De Silva's opinion that the veteran's psychiatric 
disorder was incurred in service.  The opinions by the VA 
physicians appear to be based on their observations that it 
is extremely difficult to determine that the behavior 
patterns shown to be manifested by the veteran in service 
were the result of some form of psychosis such as a schizo-
affective disorder, paranoid schizophrenia, or bipolar 
illness.  In addition, the VA physicians suggest that the 
veteran's behavior in service and afterwards as documented by 
his family members and associates could just as easily have 
been the result of his personality disorders, and also that 
the veteran did not actually seek treatment for his 
psychiatric disorder until 1987.  

However, while the opinions of the VA examiners who wrote the 
opinions of August 1997 and March 1998 cast doubt on the 
validity of Dr. De Silva's analysis, calling into question 
his premises for arriving at his conclusions, they do not 
provide conclusive proof that the veteran's acquired 
psychiatric disorder was not incurred in service.  Moreover, 
the opinion by the veteran's counselor of August 1991 
suggesting that the veteran's psychiatric problems were at 
least related to service in some manner, and the opinion by 
the examining VA psychologist of May 1997 that the veteran 
had a schizo-affective disorder that had begun in service, 
both support the veteran's contention that his acquired 
psychiatric disorder began in service.  Therefore, the Board 
finds that the evidence of record is at least in equipoise, 
and finds that after resolving all reasonable doubt in favor 
of the veteran, his acquired psychiatric disorder was 
incurred in service.  Therefore, service connection for an 
acquired psychiatric disorder, variously diagnosed as a 
schizo-affective disorder, paranoid schizophrenia, or bipolar 
illness, is granted.  



ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, service connection for an 
acquired psychiatric disorder, variously diagnosed as schizo-
affective disorder, paranoid schizophrenia, or bipolar 
illness, is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

